Citation Nr: 1040123	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the Philippine Scouts 
from July 1946 to April 1949.  The Veteran died in January 1995.  
The appellant is seeking service connection for the Veteran's 
cause of death. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that granted reopening the 
appellant's claim based on new and material evidence, but denied 
service connection for cause of death on the merits.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An March 2006 RO rating decision denied death benefits.  The 
appellant submitted a timely notice of disagreement and a 
statement of the case was issued in September 2006, but the 
appellant did not submit a timely substantive appeal.  

2.  The evidence associated with the claims file subsequent to 
the March 2006 rating decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran died in January 1995 due to a gall bladder 
infection. 

4.  The Veteran was first diagnosed with a gall bladder 
disability in December 1994.  

5.  No evidence of record relates the Veteran's gall bladder 
infection with his active service. 


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying death benefits became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

2.  New and material evidence has been received since the March 
2006 denial of death benefits, and the claim of entitlement to 
death benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3104, 20.302, 20.1103 (2010).

3.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 107, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.40, 3.159, 3.303, 
3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant, and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010).  Where a 
claim has been previously denied in a final decision and the 
claimant has filed an application to reopen that claim, VA must 
provide notice of the bases for the previous denial and describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The record shows that through VCAA letters dated January 2008, 
July 2008, and December 2009 the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Charles v. Principi, 16 Vet.App. 370 (2002).  
Specific to claim for Dependency and Indemnity Compensation (DIC) 
benefits, and in compliance with Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the VCAA notice letters provided the appellant notice 
of the disabilities for which the Veteran was service connected 
at the time of his death,  an explanation of the evidence and 
information required to substantiate a DIC claim, and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in January 2008 prior 
to the initial unfavorable decision in August 2008.

Although some of the notices did not precede the initial 
adjudication of the appellant's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2010, 
thereby curing and late notice error.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes treatment records, service personnel records, and lay 
evidence.  The Board has considered the fact that the Veteran's 
service treatment records are missing.  Due to the missing 
service treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

To assist the appellant in this case, the RO has exhausted all 
possible avenues to obtain a copy of any service treatment 
records.  The National Personnel Records Center (NPRC) has 
determined that any service records in their possession would 
have been destroyed by the fire at the NPRC.  The RO set forth 
all additional attempts to locate a copy of the Veteran's service 
treatment records in a July 2008 formal finding of 
unavailability.  

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the appellant.   For all the foregoing reasons, the Board 
concludes that VA's duties to the claimant have been fulfilled 
with respect to the issues on appeal.

Reopening Service Connection for Cause of Death

The appellant's claim to reopen her prior claim involves an 
underlying claim of service connection for cause of death of the 
Veteran.  The cause of a Veteran's death will be considered to be 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  This 
question will be resolved by the use of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).  For a service-connected disability to be considered 
the principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

In this case, the Veteran was not service connected for any 
disability during his lifetime; therefore, the evidence must show 
that the Veteran's cause of death should have been service 
connected.  Applicable law provides that service connection will 
be granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 
38 C.F.R. § 3.303 (2010).  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection 
for death benefits was denied by the RO in March 2006.  The 
appellant was informed of the decision in a March 20, 2006 
notification letter.  The appellant filed a notice of 
disagreement in July 2006, and a statement of the case was issued 
in September 2006.  The appellant did not submit a substantive 
appeal within sixty days from the date of the notification of the 
statement to the case to appeal the denial of the claim, or 
within one year of notice of the March 2006 rating decision 
denial.  

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. 
§ 20.101(d) (2010).  While the appellant submitted a new claim on 
March 7, 2007, which was still within one year of the March 20, 
2006 notice of the March 2006 rating decision, even construing 
such submission in a liberal manner, the Board finds that the 
submissions received on March 7, 2007 do not constitute a 
substantive appeal to the March 2006 rating decision.  38 C .F.R. 
§ 19.123 (2010) ("Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal"). 

A substantive appeal must state what error was committed by the 
agency of original jurisdiction.  Without any assertion of error, 
correspondence submitted as a substantive appeal may fail the 
test of what constitutes a substantive appeal and the Board may 
then dismiss the appeal based upon no assertion of error.  The 
purpose of the substantive appeal specificity requirement is to 
give the Board some guidance as to what error the claimant 
alleges to have occurred.  Ortiz v. Shinseki, No. 06-0932 (U.S. 
Vet. App. Mar. 3, 2010) (holding that correspondence that failed 
to even state a rough or inarticulate allegation of error did not 
constitute a substantive appeal); 38 C.F.R. § 20.202 (2010).  In 
this case, the appellant's March 2007 submissions do not discuss 
the prior RO decision, the notice of disagreement, or the 
statement of the case.  The submissions at no point allege an 
error in the prior decision.  Rather, the submission is a 
completed claims form.  As there was no allegation of error and 
no reference to any prior claims, the Board finds that the March 
2007 submissions did not constitute a substantive appeal to the 
March 2006 rating decision. For this reason, the March 2006 
rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  

The March 7, 2007, submission by the appellant constituted an 
application to reopen dependency and indemnity compensation (DIC) 
benefits (service connection for the cause of the Veteran's 
death).  While the RO recognized a later application by the 
appellant as her claim, the date of receipt of appellant's claim 
to reopen in this case is March 7, 2007.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3104, 20.302, 20.1103 (2010).  When an 
appellant seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured after the last 
disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well contribute 
to a more complete picture of the circumstances surrounding the 
origin of the Veteran's injury or disability, even where it will 
not eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and the VA may then proceed to the merits 
of the claim on the basis of all the evidence of record

As indicated, the request to reopen service connection for cause 
of the Veteran's death was received in March 2007.  In the August 
2008 rating decision on appeal, the RO granted the request to 
reopen, but denied on the merits service connection for cause of 
death.  The present appeal ensued.  

The Board is not bound by the RO's implicit determination to 
reopen the appellant's claim for service connection for cause of 
death.  Regardless of the RO's determination as to whether new 
and material evidence was received to reopen the claim, the Board 
must nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The RO originally denied the appellant's claim in March 2006 
because the evidence failed to show that the Veteran had the 
required military service to be eligible for VA benefits.  

Since the March 2006 rating decision, the appellant submitted the 
Veteran's honorable discharge form.  It shows active service from 
July 1946 through April 1949 as a Philippine Scout.  As this 
evidence is not cumulative or redundant of the evidence 
previously of record, and it relates to an unestablished fact 
necessary to substantiate the claim, the Board finds that the 
evidence is new and material.  As such, the appellant's claim of 
service connection for cause of death is reopened.  

Merits Analysis - Service Connection for Cause of Death

Service as a Philippine Scout is included under the term 
"Veteran" for pension, compensation, dependency and indemnity 
compensation (DIC), and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, inclusive, 
which are included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service of 
the Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated July 
26, 1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to July 1, 
1946) is included for compensation benefits, but not for pension 
or burial benefits.  38 U.S.C.A. § 107 (West 2002); 
38 C.F.R. § 3.40(c) and (d) (2010).  

The Veteran was inducted into active service with the Philippine 
Scouts in July 1946.  As such, the Veteran is included for 
compensation benefits, but not for pension benefits.  Therefore, 
the Veteran's spouse is claiming service connection for cause of 
death.  The cause of a Veteran's death will be considered to be 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  In this 
case, the Veteran was not service connected for any disability 
during his lifetime, nor did he have any claims pending before VA 
at the time of his death; therefore, in order to establish 
service connection for the cause of the Veteran's death, the 
evidence must show that the Veteran's cause of death should have 
been service-connected.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

The Veteran's cause of death is listed as a gall bladder 
infection.  The record fails to show any indication of a chronic 
disability or chronic symptoms of a disability since separation 
from service.  In fact, the evidence shows that the Veteran was 
first diagnosed with a gallstone and a urinary tract infection in 
December 1994, over 45 years after the Veteran's separation from 
service.  The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The record contains neither medical nor lay evidence relating the 
Veteran's gall bladder infection to his active service with the 
Philippine Scouts.  Given the lack of evidence relating the 
Veteran's gall bladder infection to his active service, and 


the significant amount of time between active service and the 
first indication of a gall bladder disability, the Board finds 
that a preponderance of the evidence is against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the Veteran's cause of death is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


